Case 8:19-cv-01620-MSS-AEP Document 34 Filed 02/05/20 Page 1 of 2 PageID 130


                                UNITED STATES DISTRICT COURT
                                 MIDDLE DISTRICT OF FLORIDA
                                       TAMPA DIVISION


EW IP Reserve, LLC,

                   Plaintiff,
                                                               CASE NO. 8:19-cv-01620-MSS-AEP
v.

Johnny's Egg Works, Inc.,

                   Defendant.
                                                           /

                                             MEDIATION REPORT

             In accordance with the Court’s mediation order(s), a mediation conference was held on
February 4, 2020, and the results of that conference are indicated below:
             (a)       The following individuals, parties, corporate representatives, and/or claims
                       professionals attended and participated in the mediation conference, and each
                                  possessed the requisite authority:
                                  All individual parties and their respective trial counsel.

                        X         Designated corporate representatives.

                        X         Required claims professionals.


                                  (b)        The following individuals, parties, corporate representatives,
                       and/or claims professionals failed to appear and/or participate as ordered:




MEDIATION REPORT                                                                                    Page 1
(Attachment to Mediation Order)(Rev. 7/04)
Case 8:19-cv-01620-MSS-AEP Document 34 Filed 02/05/20 Page 2 of 2 PageID 131


                                   (c)       The outcome of the mediation conference was:
                                   The case has been completely settled. In accordance with Local Rule
                                   9.06(b), lead counsel will promptly notify the Court of settlement in
                                   accordance with Local Rule 3.08 by the filing of a settlement
                                   agreement signed by the parties and the mediator within ten (10) days
                                   of the mediation conference.

                                   The case has been partially resolved and lead counsel has been
                                   instructed to file a joint stipulation regarding those claims which
                                   have been resolved within ten (10) days. The following issues
                                   remain for this Court to resolve:




                        X          The conference was continued with the consent of all parties and
                                   counsel. The mediation conference will be held on a date certain
                                   not later than ten (10) days prior to the scheduled trial date. Any
                                   continuance beyond that time must be approved by the presiding
                                   Judge. Mediation Reports will be filed after additional conferences
                                   are complete.

                                   The parties have reached an impasse.


                                   Done this 5TH day of February, 2020, in Tampa, Florida.




                                                                    /s – James Matulis/     .
                                                                 Signature of Mediator



                                                                          James M. Matulis
                                                                          Florida Bar No. 0077429
                                                                          Matulis Law & Mediation
                                                                          217 North Lois Avenue
                                                                          Tampa, FL 33609
                                                                          Jim@MatulisLaw.com
                                                                          Tel. (813) 451-7347




MEDIATION REPORT                                                                                 Page 2
(Attachment to Mediation Order)(Rev. 7/04)
